Citation Nr: 1136458	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, effective prior to April 8, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, effective from June 1, 2009.

3.  Entitlement to an extension of a temporary total convalescence rating beyond June 1, 2009 under 38 C.F.R. § 4.30 following right knee surgery.

4.  Entitlement to service connection for headaches, to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue/sleep disturbance, to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain in the legs, to include as secondary to an undiagnosed illness and/or service-connected pes planus.

7.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from April 1985 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for bilateral leg disabilities and a low back condition were denied in a December 2005 decision.  The RO denied entitlement to service connection for disabilities claimed as secondary to undiagnosed illnesses in December 2007.  In March 2009, the RO denied entitlement to an evaluation in excess of 10 percent for subpatellar chondromalacia of the right knee.  The RO assigned a temporary evaluation of 100 percent in September 2009, effective April 8, 2009, to June 1, 2009, for surgical or other treatment necessitating convalescence pursuant to right knee surgery.  

With respect to the December 2005 decision, the Veteran filed a notice of disagreement (NOD) with this decision in January 2006.  A Statement of the Case (SOC) was issued is March 2006.  The Veteran did not subsequently file a VA form 9 to perfect his appeal, but did file August 2006 correspondence labeled as an NOD.  This was filed in a timely manner, and declares his intent to pursue his claims with regard to the leg and back disabilities.  The issues are on appeal.  The Veteran has also claimed service connection for a bilateral leg disability, secondary to pes planus; as the Board has jurisdiction over the issue of entitlement to muscle pain in the bilateral legs, as secondary to an undiagnosed illness, the Board has combined the issues.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran submitted a written waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence.

The Veteran appealed increased rating claims for bilateral pes planus, myofascial syndrome of the cervical spine, a previous increased rating claim for right knee subpatellar chondromalacia, gastritis, and dermatitis in July 2004.  The RO provided a Supplemental Statement of the Case (SSOC) addressing these claims in July 2006.  The Veteran submitted a written statement in August 2006 that he did not want to continue with his appeal on the issues in the July 2006 SSOC.  As the Veteran has withdrawn his appeal as to these issues, the Board does not have jurisdiction and they are dismissed.  38 C.F.R. §§ 20.202, 20.204.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record reflects that the Veteran has been employed throughout the appellate period, and remains employed.  Inference of a TDIU claim is not appropriate.


The issues of entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, effective from June 1, 2009; service connection for chronic fatigue/sleep impairment and headaches, claimed as due to an undiagnosed illness; and service connection for a low back disability, secondary to pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty, in pertinent part, in Southwest Asia during the Persian Gulf War era.

2.  The competent and probative evidence of record shows that the Veteran's painful symptoms in his bilateral calves have been associated with his service-connected pes planus, and therefore calf pain is not due to an undiagnosed illness attributable to the service in Southwest Asia during the Persian Gulf War era; however, there is no diagnosed disability in the bilateral calves to account for the pain associated with the service-connected pes planus.  

3.  Prior to April 8, 2009, at most, the medical evidence shows arthritis in the right knee with limitation of flexion to 125 degrees with pain at 90 degrees, full extension, moderate impairment in the varus/valgus of the lateral collateral ligaments, and functional impairment due to pain, but with no clinical findings of lateral instability or recurrent subluxation.

4.  The clinical findings demonstrate that prior to June 1, 2009, the Veteran has recovered sufficiently from right knee surgery to return to the performance of his duties; no further convalescence was required.  



CONCLUSIONS OF LAW

1.  The calf muscle pain and tightness are not manifest signs or symptoms of a disorder due to undiagnosed illness; and are not a diagnosed disability that was incurred in or aggravated by active service, or caused by the service-connected pes planus. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2010).

2.  The criteria for an evaluation in excess of 10 percent for service-connected subpatellar chondromalacia of the right knee have not been met, prior to April 8, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5260, 5257 (2010).

3.  An extension of the temporary total rating on account of post-surgical convalescence beyond June 1, 2009 has not been established. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In August 2005, February 2007, and October 2008 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions dated in December 2005, December 2007, and March 2009, June 2009 SOC, and February 2010 SSOC explained the basis for the RO's actions, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the letters dated in February 2007 and October 2008.

With regard to VA's duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  He was afforded a VA examination in November 2008 (regarding the present severity of the right knee disability), and a VA medical opinion was provided in August 2006 addressing the etiology of the muscle pain and tightness in the bilateral calves.  The examination report and opinion obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
II.  Service connection for muscle pain in the calves

A.  Relevant Law

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran originally filed his claim for a bilateral leg disorder, secondary to pes planus in August 2005, the regulatory change does not apply to the claim.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving the skin; signs or symptoms involving the respiratory system (upper or lower); or gastrointestinal signs or symptoms. The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

As to cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to illness with no diagnosis.

What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background and Analysis

The Veteran's DD Form 214 shows that he served from August 1990 to April 1995 in Operation Desert Shield/Storm, and that he served in the Desert Shield/Storm area of responsibility.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

The Veteran testified at the May 2011 Board hearing that the calf muscles in his legs hurt all of the time and that if he was on his feet a lot, it made the pain even worse.  He stated that the problems with his calf muscles started on active duty as far back as 1994.  He and his wife described the muscles as never relaxing and being constantly knotted.

The Veteran's wife also submitted a statement in June 2006 that she had been married to the Veteran for 10 years (at that time) and that he could not stand for any length of time without pain in his legs.  His calves also stayed tense and were "hard as rocks all the time."

The service treatment records show complaints of lower leg pain and calf pain from July 1994 to December 1994.  In August 1994, it was found that the Veteran had tendonitis.  A separate August 1994 record noted myalgia of the bilateral lower extremities.  In September 1994, it was noted that the calf pain was of an unknown etiology.  The calves appeared grossly normal with no edema or erythema.  A December 1994 treatment record noted that the Veteran complained of pain in both calves after being on his feet all day.  There was no palpable defect to the calves on physical examination; and there was no tenderness on palpation.  The ankles had good range of motion.  Bilateral pes planus with a valgus deformity of the heel was noted.  The assessment was calf pain of unknown etiology and pes planus, with the calf pain possibly secondary to the pes planus.

After service, an October 2003 VA treatment record notes the Veteran's complaints of calf cramps primarily at night with sleep or when idle for long periods of time.  The assessment was muscle cramp of unknown etiology.

A November 2003 VA examination report shows the Veteran had flatfeet that was first diagnosed in 1994, which had caused an increase in cramping and soreness of the calves of both legs.

An October 2004 VA nursing treatment record noted the Veteran's calves felt tight with minimal swelling.  The assessment was that the pain in the limbs was possibly related to flatfeet.

VA electromiographic (EMG) studies performed in March 2005 were suggestive of mild right tibial demyelinating neuropathy; but these findings reportedly did not explain the Veteran's symptoms.  There was no evidence of radiculopathy in the L3-S1 distribution on the right lower extremity.  The rest of the EMG results were reported as normal.  It was noted that the Veteran had a history of bilateral calf pain and swelling, which was progressively worsening.  The pain was mostly at night and with prolonged standing.  An addendum from a physician noted an agreement with the assessment of right tibial distal neuropathy/ entrapment at the ankle level.  Vascular issues were less likely given the doralis pedis pulse.  A July 2005 VA treatment record noted that the EMG was negative for any cause of the bilateral calf pain.  The Veteran got arch supports from podiatry but had no relief from the pain.

A December 2005 VA treatment record notes a history of bilateral calf pain worse  with prolonged periods of standing.  He also had restless legs at night.  Vascular studies were normal.  The assessment was probable peripheral neuropathy.  A neurology follow-up for EMG results was planned; however, there were no further studies shown in the record.

A June 2006 VA examination report addressing the pes planus noted that the Veteran continued to have pain and tightness in the calves.  An addendum to this report was provided in August 2006.  The same examiner noted that he was asked to give an opinion as to whether the Veteran's bilateral lower extremity condition was secondary to his pes planus.  The examiner found that the Veteran's bilateral lower extremity disorder was his calf pain, particularly with ambulation and standing.  After review of all the records and recent neurology, EMG, and vascular findings, it was the examiner's opinion that the Veteran's current leg condition was as likely as not secondary to his pes planus, although the pes planus was of a relatively mild variety.  

Subsequent private treatment records dated in April 2007 note findings of restless leg syndrome and myalgias.

In reviewing the pertinent evidence of record, the medical evidence shows findings of tendonitis (in service), restless leg syndrome, and peripheral neuropathy in the tibia and ankle level.  However, most of the objective evaluation, including EMG studies, vascular studies, and neurology studies of the legs were otherwise reported as consistently normal.  Moreover, even though an EMG study in March 2005 was suggestive of right tibial demyelinating neuropathy, it was noted that this finding did not explain the Veteran's painful symptoms in his calves.  The Veteran has a long-standing history of complaints of painful calves since military service, at which time it was noted as being possibly related to his service-connected pes planus.  After service, the medical evidence also supports the finding that the calf pain is related to the service-connected pes planus.  Thus, the medical evidence shows that the Veteran's complaints of pain cannot be attributed to a known clinical diagnosis in the legs; but that the complaints of pain in the calves are related to the service-connected pes planus.  

Unfortunately, the evidence shows both that there is no present disability for which service connection can be granted under 38 C.F.R. § 3.303; and that there is no so-called "undiagnosed illness" under 38 C.F.R. § 3.317, as the complaints of pain in the calf are attributed to the Veteran's known diagnosis of pes planus.  

With respect to the provisions of 38 C.F.R. § 3.317, the evidence shows that the Veteran's symptoms in his bilateral calves consist of pain and knotted muscles, which have been associated with his service-connected pes planus.  Because the complaints in the calves have been associated with an orthopedic disability, the Veteran is not entitled to consideration for disability compensation under 38 C.F.R. § 3.317.  In other words, the symptoms in the calves have been attributed to a known clinical diagnosis.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained under 38 C.F.R. § 3.317(a)(2)(ii).

The Veteran also is not entitled to service connection under 38 C.F.R. § 3.303, as the August 2006 VA examiner indicated that the bilateral leg condition consisted of pain.  All objective studies of the lower extremities were normal.  The only symptoms in the calves consist of pain and muscle tightness.  VA cannot grant service connection for pain alone without a diagnosed condition under 38 C.F.R. § 3.303.  Sanchez-Benitez and Evans, supra.  There is additionally no evidence of functional impairment due to pain.

Therefore, the Veteran is not entitled to service connection under either provision, 38 C.F.R. §§ 3.303, or 3.317.  He cannot get entitlement under 38 C.F.R. § 3.317 because his symptoms have been attributed to the pes planus, a known clinical diagnosis; but he also cannot get entitlement to service connection under 38 C.F.R. § 3.303, as there is not a separate clinical diagnosis associated with the calf muscle tightness and pain.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has bilateral leg disability related to his military service.  It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

While the Veteran is competent to say that he experienced pain and muscle tightness in his calves while in service and presently, he does not have the expertise to state that he has a clinical diagnosis associated with his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the presence of a current diagnosed disability in the bilateral calves.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's bilateral leg disability claim.  Because the preponderance of the evidence is against the claim for service connection for a bilateral leg disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Increased rating for the right knee prior to April 8, 2009

A.  Relevant Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating the Veteran's claim of increased evaluation for a disability of the musculoskeletal system, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee disability currently is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion) for subpatellar chondromalacia.  The Veteran's right knee disability was previously rated as 0 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability), for subluxation.  

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997).  

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.  Where the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

B.  Factual Background and Analysis

The Veteran filed an increased rating claim for his right knee disability in September 2008 contending that the disability had become worse.

A September 2008 VA orthopedic surgery note shows that the Veteran began a new job one month prior and began to have increased swelling around his knee and pain around the anterior aspect of the knee and sometimes into the medial joint line.  He denied any giving away, locking, or catching.  He indicated that he had daily effusion and pain when he was turning or standing for long periods of time.

On physical examination of the right knee, there was mild effusion.  He was nontender to palpation at the patella.  He had a negative grind test and negative apprehension test.  His active range of motion was from 0 to 125 degrees.  His passive range of motion was the same.  He had a mild varus deformity of his knee and the knee was stable to varus and valgus from 0 to 30 degrees.  He had a negative Lachman's examination, McMurray's, and Apley's test.  He had positive tenderness to palpation over the medial and posterior joint line.  His strength was 5 out of 5 in quad strength and hamstring strength.  His sensation was intact to light touch.  X-rays of the right knee demonstrated good joint space with minimal subchondral sclerosis.  There was no subchondral cyst or osteophyte formation.  The assessment was probable right knee meniscal tear.

A September 2008 VA magnetic resonance imaging (MRI) report on the right knee showed degenerative changes of the posterior limb of the medial meniscus and a small amount of fluid in the joint space.

An October 2008 VA employment document noted that the Veteran was not able to work for 72 hours due to his right knee.

In November 2008, a VA examination report shows the Veteran had subpatellar chondromalacia of the right knee.  He indicated that he suffered from pain, weakness, stiffness, swelling, heat, redness, instability, giving way, "locking," fatigability, and lack of endurance.  He further stated that he had daily flare-ups that were severe and occurred in the afternoons.  He estimated 80 percent of impairment in daily activities.  He had not had surgery or history of hospitalization for the knee, but was due for surgery.  He did not have episodes of dislocation; but did state that he had suffered from recurrent subluxation/ abnormal movement of the bones.

On physical examination there was diffuse tenderness on the medial side of the knee.  There was no ankylosis of the knee joint.  Range of motion of the knee was from 0 to 120 degrees, with pain starting at 90 degrees.  Varus and valgus of the medial collateral ligaments were normal; but there was moderate impairment in the varus/valgus of the lateral collateral ligaments.  Anterior and posterior cruciate ligaments were normal.  McMurray's test on the medial meniscus of the right knee was positive.  The right knee had painful motion but there was no fatigue, weakness, lack of endurance, or incoordination.  There also was no edema, effusion, instability, weakness, or tenderness.  There was guarding of movement, but no redness, heat, or abnormal movement.  On repetitive movement of the knee, there was no additional loss of motion.  The examiner reviewed the September 2008 MRI and noted moderate degenerative changes of the posterior limb of the medial meniscus.  The effect of the condition on the Veteran's usual occupation was mild to moderate limitation, especially weight-bearing.  The diagnosis was degenerative joint disease of the right knee with fluid in the joint space; and subpatellar chondromalacia.

A March 2009 VA physical therapy consult report shows a diagnosis of unspecified internal derangement of the knee.  He had no history of falls and was independent in all activities and ambulation in the community.  On objective evaluation, the range of motion was within normal limits; and the manual muscle test was within normal limits.  He had a normal gait pattern with no major deviations noted and had full weight-bearing with no restrictions.  

Applying the Rating Schedule to these facts, entitlement to the next higher 20 percent rating under DC 5260 for subpatellar chondromalacia is not appropriate because there is no evidence of limitation of flexion beyond 125 degrees with pain starting at 90 degrees, including factors such as pain and repetitive movement of the knee.  A compensable rating is not warranted for limitation of flexion unless there is at least flexion limited to 45 degrees under DC 5260.  

The medical evidence also shows that the Veteran has full extension, even factoring in pain and repetitive movement.  Thus, a compensable rating also is not warranted under DC 5261 for limitation of extension.

The Veteran does have some limitation of flexion, however, and there are MRI findings of arthritis.  Thus, he is entitled to a 10 percent rating under DC 5010/5003, notwithstanding the fact that the limitation of motion of the right knee joint is noncompensable under DCs 5260 and 5261.  

With respect to a rating under DC 5257 for lateral instability or recurrent subluxation, the Veteran stated on the November 2008 VA examination that he had recurrent subluxation and lateral instability.  Physical examination also showed moderate impairment in the varus/valgus of the lateral collateral ligaments.  While this demonstrates impairment in the right knee, the medical evidence does not support a finding of recurrent subluxation or lateral instability.  The Veteran reported that he had a sense of impending buckling in the knee, but he had no history of falls.  Clinical findings do not support his assertion that buckling would be a big problem for him if he was not wearing a knee brace.  The Veteran apparently practiced using crutches in March 2009 in preparation for his upcoming knee surgery, but this was not for therapeutic use.  Even though there was moderate impairment in the varus and valgus of the lateral collateral ligaments, on physical examination there was no instability or guarding of movement.  The Veteran also had a normal gait pattern with no major deviations noted and had full weight-bearing.  

The clinical evidence does not support a finding of recurrent subluxation or lateral instability of the right knee joint.  Therefore, the medical evidence shows that a separate compensable rating under DC 5257 for recurrent subluxation or lateral instability of the left knee is not warranted.  See 38 C.F.R. § 4.31.  Lay statements regarding buckling are outweighed by the clinical findings.

The remaining knee DCs allowing for ratings higher than 10 percent are inapplicable.  DC 5256 does not apply, as the medical records do not show any findings of ankylosis in the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  DC 5262 for nonunion of the tibia and fibula is not relevant, as this kind of impairment is not shown on any of the x-ray examinations or other clinical evaluations.  DC 5258 also does not apply, as the x-ray findings and other clinical evidence does not show effusion into the joint or frequent episodes of "locking."  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards, such referral is appropriate.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected knee disability, but the competent evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  His statements regarding his employment duties have been considered, but the fact is the Veteran has been able to continue working with minimal disruption.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected right knee disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the period under consideration here, prior to April 8, 2009, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

In view of the foregoing, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for limitation of motion of the right knee, effective prior to April 8, 2009; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.


IV.  Extension of paragraph 30 convalescent benefits

A.  Relevant Law

Independent of any other provision of the Rating Schedule, a temporary  total disability rating (100 percent) is assignable when it is established that the Veteran requires a period of convalescence following surgery for a service connected disability.  Such periods begin the date of hospital admission and/or outpatient treatment, and endure for 1, 2, or 3 months, dating from the first day of the month following discharge or release.  Entitlement is established for surgery requiring at least one month of convalescence; post surgical residuals "such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization with a cast or brace of a major joint.  38 C.F.R. § 4.30.

B.  Factual Background and Analysis

The Veteran seeks an extension of his temporary total disability rating for his period of convalescence from April 8, 2009 to June 1, 2009, following right knee surgery (arthroscopy with medial meniscectomy).

VA treatment records confirm that the Veteran underwent arthroscopic surgery on April 8, 2009.  Surgical notes the same day report that weight bearing was permitted "as tolerated."  He was released, and due to pain, was instructed to keep the joint elevated and to rest.  Two weeks following surgery, the Veteran was seen for physical therapy; he was using crutches at that time, but was told to be active  as tolerated, and to follow his course of exercise at home.  Treatment notes indicate that by the end of May 2009, the Veteran was no longer using crutches.  Doctors treating him for other problems made no reference to continued knee problems, and did not note ambulatory difficulties or aids in assessing the Veteran, including when specifically assessing the right knee. 

He testified at the May 2011 Board hearing that after his surgery it took a long time for his knee to heal and that the only reason he went back to work was that he ran out of sick leave and did not have annual leave saved up.  He reported that his doctor and employer allowed him to go back to work in a limited capacity towards the end of April 2009.  Although he initially stated this was on or about June 23, 2009, he later corrected himself and stated that it must have been in April.  He could not recall when exactly he went back to his full duties, but eventually he was promoted to another position that did not involve as much standing and walking.  His employer submitted a letter in June 2009 noting that the Veteran was unable to perform his job due to his right knee, which consisted of prolonged standing, kneeling, and climbing.  However, he was working light duty and complaining of pain and swelling in the knee.

By a September 2009 decision the RO granted a temporary total rating for post-surgical convalescence for the interval from April 8, 2009, to June 1, 2009, based on an April 2009 surgery.  

The Veteran certainly qualified for temporary total disability benefits beginning April 8, 2009; he underwent surgery and was limited in his weight bearing immediately afterwards.  Records reflect use of crutches through the beginning of May.  However, that use ended, and a return to normal weight bearing began, prior to June 1, 2009, as reflected in treatment records.

The veteran has demonstrated that there remained an impact on his work functioning after the end of convalescence.  His movements were limited, and he could perform only light duty.  While such findings are factors to be considered, they are not determinative of entitlement under 38 C.F.R. § 4.30.  It is his return to daily activities, without the ambulation aids, which is.  The allegations of functional limitation, which continue today, must be considered in connection with the permanent schedular evaluation assigned after June 1, 2009, and are the subject of the Remand, below.



ORDER

Entitlement to service connection for muscle pain in the legs, to include as secondary to an undiagnosed illness and/or service-connected pes planus, is denied.

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, prior to April 8, 2009, is denied.

Entitlement to an extension of a temporary total convalescence rating beyond June 1, 2009 under 38 C.F.R. § 4.30 following right knee surgery is denied.


REMAND

Right knee disability rating

The Veteran is service-connected for subpatellar chondromalacia of the right knee and has a 10 percent rating effective, June 1, 2009.  He seeks an increased disability rating for the right knee.  

He testified at the May 2011 Board hearing that every time he moved his knee it had a clicking and grinding sound.  He also felt like his knee would buckle and it would swell every day.  He stated that he wore a brace to help with stability and was issued a cane, and that he had constant pain in the knee.  The last comprehensive evaluation for of the right knee was prior to the June 2009 knee surgery.  The Veteran maintains, and treatment records tend to show, a worsening of symptomatology since that time.

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, in light of the foregoing, the Board finds that a remand for a more contemporaneous medical examination to assess the current right knee disability is warranted in this case. 38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Undiagnosed illnesses

The Veteran is shown to have qualifying service as a Persian Gulf War Veteran and has alleged current chronic headaches, trouble sleeping, and chronic fatigue.  Although he is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

The Veteran was afforded with a Gulf War Physical in February 2009, but the examination did not address the etiology of his sleep impairment or chronic fatigue complaints.  Moreover, while the examiner stated that the headaches were attributed to his depression and anxiety, the medical evidence does not show any significant history of depression.  Even though a January 2004 VA treatment record notes an assessment of depression that is stable, an August 2005 VA neuropsychiatric examination showed headaches but noted that there were no other neurological disorders including depression, anxiety, or posttraumatic stress disorder.

In light of the foregoing and the fact that the Veteran has not been provided with an adequate medical examination in connection with these claims, the Board finds that a remand for a medical examination and medical nexus opinion based on review of the claims folder is warranted.

Back disability

As is discussed above, the Veteran has perfected an appeal with regard to his claim of service connection for a low back disability.  However, no action has been taken with respect to that claim since issue since receipt of the August 2006 correspondence accepted as a substantive appeal.  The RO considered the appeal closed because no formal Form 9, Appeal to Board of Veterans' Appeals, was received.

Since August 2006, multiple items of evidence have been associated with the claims file.  The Veteran has not waived initial RO consideration of that evidence, and he entitled to a supplemental SOC (SSOC) on the matter. 

Further, the claim was denied in part on the Veteran's failure to report for an examination in September 2005.  However, the notice from the medical center clearly states that the Veteran contacted VA and informed them he was unable to report due to a mandatory business meeting.  He requested rescheduling.  The RO appears to have completely ignored this request and the good cause shown for the failure to report.  On remand, the examination must be rescheduled in compliance with the duty to assist the Veteran in substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete, updated VA treatment records from the VA North Texas Health Care System and any other VA facility identified by the Veteran or in the record, from May 2011 to the present.  

2.  Schedule the Veteran for an appropriate examination for his claimed (1) chronic headaches, (2) sleep impairment, and (3) chronic fatigue.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed symptoms.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.

a.  The examiner should clearly identify any and all symptoms claimed by the Veteran to be present, and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any and/or all of the Veteran's symptoms, particularly as they relate to his claimed headaches, sleep impairment, and chronic fatigue, are manifestations of a known clinical diagnosis (or diagnoses) (and, if so, clearly identify that disability); or whether they are manifestations of a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (e.g., chronic fatigue syndrome).

b.  If the examiner finds that the Veteran's symptomatology is not attributable to a qualifying chronic disability or medically unexplained chronic multisymptom illness, the examiner should state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any identified current (1) disability manifested by headaches, (2) sleep disorder, or (3) chronic fatigue disorder originated in service, or is otherwise causally related to active military service, to include any event, incident, or symptomatology shown therein; or whether any such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

c.  The examiner should discuss evidence contained in the claims folder, to include the Veteran's service treatment records and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right knee disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on review of the claims folder and examination of the Veteran, the examiner should identify what symptoms in the right knee the Veteran has manifested since the April 2009 surgery, to include limitations of motion or impairment of stability.  

4.  Schedule the Veteran for a VA spine examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all current disabilities of the low back, and should opine as to whether it is at least as likely as not that any such condition is caused or aggravated by service or a service connected disability, in particular pes planus.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


